Continuation of 12:

The AFCP request filed 3/31/2022 has been fully considered but does not place the case in condition for allowance for the following reasons:
The proposed amendments change the scope of claims 1, 14 and 21 and their dependents, overcoming the rejection of record and raising new issues that require further search and/or consideration. An updated search was conducted and identified new prior art, as indicated below. In view of the newly cited prior art, the proposed amendments do not clearly place the case in condition for allowance. Applicant's arguments rely on the proposed amendments which have not been entered.

Claim 1 stands rejected under 35 USA § 103 as being unpatentable over Park (US 2016/0099254 A1) in view of Yeh (US 2020/0098774 A1).
The proposed amendment to claim 1 includes the newly added limitations of at least one transistor in electrical communication with a digit line, and a lower conductive contact vertically overlying and coupled to the digit line.  Park teaches a conductive line (source line 34) electrical communication with a transistor (¶¶ 0062-0063 & figs. 4B, 5: 34 in electrical communication with at least one source select transistor S1).  Although Park does not explicitly teach a lower conductive contact vertically overlying and coupled to the conductive line, the Examiner notes that the term “lower conductive contact” appears to refer to an element analogous to 105 of the instant specification, as seen in the Applicant’s fig. 1A.  ¶ 0035 of the instant specification discloses that “the lower conductive contact 105 is formed of and includes substantially the same material composition as the first conductive lines 104”.  Therefore, the broadest reasonable interpretation of a lower conductive contact, within the context of the instant application, may simply be a contact interface/surface between a conductive line structure and a transistor.  Since conductive line 34 of Park is in electrical contact with transistor S1, Park implicitly includes a conductive contact.  Furthermore, Park discloses at least one embodiment where a transistor is disposed above a conductive line (¶ 0068 & fig. 7), which reads on a lower conductive contact vertically overlying and coupled to a conductive line.
Park remains silent to the conductive line comprising a digit line, such that the lower conductive contact vertically overlies a digit line.  However, Mokhlesi et al. (PG Pub. No. US 2016/0141301 A1) teaches a NAND string device (similar to Park), source lines (¶ 0037: 240, 242, 244, 246, 248, 250, 252 and 254, similar to 34 of Park), and bit lines (¶ 0048: 220, 222, 224, 226, 228, 230, 232, 234, similar to bit lines of Park), wherein a the lower conductive contact (¶ 0039 & figs. 2-3: 276, 278m 286 and/or 288) vertically overlies the bit lines.  Therefore, it appears that modifying Park to meet the limitation of a lower conductive contact vertically overlying and coupled to a digit line would involve nothing more than a rearrangement of parts. It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.  Furthermore, this arrangement shrinks the memory die size by saving area (Mokhlesi, ¶ 0025).

Claims 14 and 21 stand rejected under 35 USA § 102(a)(1) as being anticipated by Park.  The proposed amendment to claim 14 further limits the gate dielectric to be a single gate dielectric directly between the second channel region and the electrically conductive material, the single gate dielectric extending in a first horizontal direction and in a second horizontal direction and substantially surrounding each of the first channel region and the second channel region on three consecutive sides.
Park teaches a multilayer dielectric (181/183/185) between a gate electrode (940) and a channel region (220a), and therefore does not teach or suggest a single gate dielectric.  However, Ahn (PG Pub. No. US 2015/0221738 A1) teaches a NAND device (¶ 0005) including an electrically conductive source-select line (¶ 0044: SSL) and a channel pillar region (¶ 0040: CH), wherein a single gate dielectric is disposed dielectric directly between the channel region and the electrically conductive material (figs. 5B, 6I: single gate dielectric GI_S and/or 117 disposed between SSL and CH).  Ahn further teaches the single gate dielectric extending in a first horizontal direction and in a second horizontal direction and substantially surrounding the channel region on at least three consecutive sides (fig. 5B).
Therefore, it appears Ahn, either alone or in combination with Park, teaches the newly recited limitations in the proposed amendment to claim 14.

The proposed amendment to claim 21 includes limitations similar to claim 1 (“a conductive contact overlying a digit line”) and claim 14 (passivation material adjacent to the pillars comprising a single material).  For the reasons above, it appears that Mokhlesi and Ahn teach the newly added limitations.

Since the newly discovered prior art appears to read on the proposed claim amendments, additional search and examination time is required to determine the compatibility between the newly cited prior art and the prior art of record.  Since a decision on determining allowability could not be made within the guidelines of the AFCP, the proposed amendments have not been entered, and the rejections of record are maintained.



/BRIAN TURNER/               Examiner, Art Unit 2894